


Exhibit 10.13

 

VENDOR PROGRAM AGREEMENT

 

THIS VENDOR PROGRAM AGREEMENT (“Agreement”) is dated as of March 29, 1990 by and
between GENERAL ELECTRIC CAPITAL CORPORATION (“GE CAPITAL”), a New York
corporation, with an address at 55 Federal Road, P.O. Box 3199, Danbury, CT
06813-3199, attn: Manager of Operations, Vendor Equipment Financing, and ASPEN
TECHNOLOGY, INC., its successors and assigns (“COMPANY”), a Massachusetts
corporation, with its principal place of business and address at 251 Vassar
Street, Cambridge, MA 02139, attn: Ms. Mary A. Dean, Vice President - Finance.

 

R E C I T A L S

 

COMPANY and GE CAPITAL are entering into this Agreement with the principal
objective of setting forth the terms and conditions upon which GE CAPITAL will
purchase, and COMPANY will sell, the payments provided under certain
Transactions, and all right, title and interest of COMPANY in and to such
Transactions to the extent the same secure or benefit such payments (the
“Program’) relating to the licensing of certain computer software products and
services licensed by COMPANY (“Software”).

 

NOW, THEREFORE, in consideration of the above premises and of the
representations, warranties and agreements contained herein, the parties hereby
agree as follows:

 


1.                                       DEFINITIONS.


 


(A)                                  “AGREEMENT” MEANS THIS VENDOR PROGRAM
AGREEMENT AND ANY RIDERS, ADDENDA, AND WRITTEN AMENDMENTS HERETO OR THERETO.


 


(B)                                 “CUSTOMER” MEANS A QUALIFIED CUSTOMER OF
COMPANY WHO IS AN OBLIGOR UNDER A TRANSACTION OR GUARANTOR OF SUCH CUSTOMER.


 


(C)                                  “DEFAULT” MEANS A BREACH BY COMPANY OF ANY
REPRESENTATION, WARRANTY, COVENANT, TERM OR CONDITION OF THIS AGREEMENT.


 


(D)                                 “DISCOUNT RATE” MEANS THE RATE OF INTEREST
AT WHICH GE CAPITAL DISCOUNTS THE PAYMENTS REMAINING UNDER A TRANSACTION WHICH
ARE REMAINING TO BE PAID ON THE DATE GE CAPITAL PURCHASES SUCH TRANSACTION FROM
THE DUE DATE OF SUCH PAYMENTS TO THE DATE OF SUCH PURCHASE.


 


(E)                                  “DISCOUNTED VALUE” MEANS THE AMOUNT GE
CAPITAL IS WILLING TO PAY FOR THE PAYMENTS REMAINING TO BE PAID UNDER A
TRANSACTION.


 


(F)                                    “EVENT OF CANCELLATION” SHALL, WITH
RESPECT TO A TRANSACTION, REFER TO (I) A MATERIAL ADVERSE CHANGE IN FINANCIAL
CONDITION, BUSINESS OR OPERATIONS OF COMPANY SINCE THE DATE OF THIS AGREEMENT OR
OF THE CUSTOMER SINCE THE DATE OF THE RELATED OFFER DOCUMENT PACKAGE; OR
(II) THE OCCURRENCE OF AN EVENT WHICH CAUSES A REPRESENTATION MADE BY CUSTOMER,
COMPANY OR ANY OTHER PARTY IN CONNECTION WITH THE TRANSACTION OR UNDER THIS
AGREEMENT TO BE OR BECOME FALSE OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE
OR, ALTHOUGH TRUE WHEN MADE, WILL NOT BE TRUE AND CORRECT AT THE TIME SOFTWARE
RELATED TO SUCH TRANSACTION IS TO BE ACCEPTED BY THE CUSTOMER; OR

 

--------------------------------------------------------------------------------


 


(III) A BREACH OF ANY TERM OF SUCH TRANSACTION, OR OF ANY RELATED GUARANTY OR
CREDIT SUPPORT AGREEMENT, OR ANY DEFAULT; OR (IV) A NOTIFICATION BY A CUSTOMER
TO COMPANY OR TO GE CAPITAL OF ITS INTENT TO CANCEL ALL OR ANY PART OF THE
TRANSACTION.


 


(G)                                 “FINAL DOCUMENT PACKAGE” MEANS SUCH OTHER
AND FURTHER DOCUMENTS AS GE CAPITAL SHALL FROM TIME TO TIME REQUIRE IN
ACCORDANCE WITH ITS STANDARD PROCEDURES FOR THE PROGRAM IN ORDER TO PURCHASE A
TRANSACTION AND TO PAY THE DISCOUNTED VALUE OF THE SOFTWARE TO COMPANY.


 


(H)                                 “MATERIAL ADVERSE CHANGE IN FINANCIAL
CONDITION” MEANS A SIGNIFICANT NEGATIVE CHANGE IN THE BALANCE SHEET OR PROFIT
AND LOSS STATEMENTS, FROM THE BALANCE SHEET OR PROFIT AND LOSS STATEMENTS
DELIVERED TO GE CAPITAL BY COMPANY ON OR BEFORE THE DATE OF THIS AGREEMENT.


 


(I)                                     “OFFER DOCUMENT PACKAGE” MEANS AN
APPLICATION (INCLUDING CREDIT INFORMATION CONCERNING THE CUSTOMER) AND RELATED
DOCUMENTS FROM TIME TO TIME REQUIRED BY GE CAPITAL IN ACCORDANCE WITH ITS
STANDARD PROCEDURES FOR THE PROGRAM TO INITIATE ITS CONSIDERATION OF A PROPOSED
TRANSACTION.


 


(J)                                     “TRANSACTION” MEANS THE LICENSING OF
SOFTWARE (AND THE GUARANTY THEREOF) BY A CUSTOMER IN THE FORM OF A SOFTWARE
LICENSE AGREEMENT OR OTHER DOCUMENT APPROVED BY GE CAPITAL FROM TIME TO TINE.


 


2.                                       PURCHASE OF TRANSACTIONS.  GE CAPITAL
AND COMPANY AGREE THAT, SUBJECT TO THE TERMS AND PROVISIONS HEREOF, AND PROVIDED
THAT NO DEFAULT HAS OCCURRED, GE CAPITAL MAY PURCHASE, AND COMPANY MAY SELL, THE
PAYMENTS PROVIDED UNDER CERTAIN TRANSACTIONS, TOGETHER WITH ALL RIGHT, TITLE AND
INTEREST OF THE COMPANY IN AND TO SUCH TRANSACTIONS TO THE EXTENT THE SAME
SECURE OR BENEFIT SUCH PAYMENTS.  NOTHING CONTAINED HEREIN SHALL REQUIRE COMPANY
TO SELL SUCH PAYMENTS OR REQUIRE GE CAPITAL TO PURCHASE THE SAME OR APPROVE ANY
CUSTOMER REFERRED BY COMPANY.


 


3.                                       TRANSACTIONS.  AT ITS DISCRETION,
COMPANY SHALL COMPLETE AND DELIVER TO GE CAPITAL AN OFFER DOCUMENT PACKAGE. 
UPON RECEIPT THEREOF, GE CAPITAL SHALL REVIEW AND EITHER APPROVE OR REJECT THE
OFFER DOCUMENT PACKAGE AND SHALL NOTIFY COMPANY OF ITS DETERMINATION.  UPON
NOTIFICATION OF APPROVAL BY GE CAPITAL, COMPANY SHALL OBTAIN AND DELIVER TO GE
CAPITAL THE FINAL DOCUMENT PACKAGE.


 


4.                                       OBLIGATION TO PURCHASE.  PROVIDED
THAT:  (A) GE CAPITAL HAS NOT PREVIOUSLY REVOKED ITS APPROVAL OF A TRANSACTION;
(B) NO DEFAULT HAS OCCURRED; (C) GE CAPITAL HAS RECEIVED THE FINAL DOCUMENT
PACKAGE; AND (D) COMPANY AGREES TO SELL THE TRANSACTION FOR THE DISCOUNTED VALUE
QUOTED BY GE CAPITAL, GE CAPITAL SHALL PAY COMPANY THE DISCOUNTED VALUE.


 


5.                                       REVOCATION OF APPROVAL. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, GE CAPITAL MAY REVOKE
ITS AGREEMENT TO PURCHASE A TRANSACTION IF EITHER (A) GE CAPITAL HAS NOT
RECEIVED THE FINAL DOCUMENT PACKAGE WITHIN SIXTY (60) DAYS AFTER THE DATE GE
CAPITAL NOTIFIED THE COMPANY OF APPROVAL OF A TRANSACTION, OR (B) PRIOR TO THE
RECEIPT BY GE CAPITAL OF THE FINAL DOCUMENT PACKAGE OR PAYMENT BY GE CAPITAL OF
THE

 

2

--------------------------------------------------------------------------------



 


DISCOUNTED VALUE, GE CAPITAL DETERMINES, IN ITS GOOD FAITH JUDGMENT, THAT AN
EVENT OF CANCELLATION HAS OCCURRED.  UPON REVOCATION OF ITS AGREEMENT TO
PURCHASE A TRANSACTION, GE CAPITAL SHALL HAVE NO FURTHER LIABILITY TO COMPANY IN
CONNECTION WITH THE TRANSACTION.


 


6.                                       GENERAL ADMINISTRATIVE SERVICES.  GE
CAPITAL WILL PROVIDE GENERAL ADMINISTRATIVE SERVICES IN CONNECTION WITH THE
TRANSACTIONS, INCLUDING BUT NOT LIMITED TO BILLING AND COLLECTING.  GE CAPITAL
SHALL HAVE THE RIGHT TO DEAL WITH ALL TRANSACTIONS AND CUSTOMERS IN THE SOLE
EXERCISE OF ITS BUSINESS JUDGMENT, AND, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MAY (A) AMEND ANY TRANSACTION OR RENEW OR EXTEND THE TIME FOR PAYMENT
OR PERFORMANCE OR GRANT ANY OTHER INDULGENCE TO ANY CUSTOMER; AND (B) MAKE ANY
SETTLEMENTS OR COMPROMISES THEREWITH; (C) DEMAND ADDITIONAL COLLATERAL OR
RELEASE ITS LIEN UPON ANY SOFTWARE; (D) RESTRUCTURE, DEFER OR OTHERWISE ALTER
PAYMENT TERMS; AND (E) TRANSFER OR ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS IN
REGARD OF ANY TRANSACTION OR ANY SOFTWARE.  GE CAPITAL’S AND COMPANY’S RIGHTS
AND OBLIGATIONS HEREUNDER SHALL REMAIN UNAFFECTED BY ANY SUCH ACTIVITY.  IN THE
EVENT COMPANY RECEIVES ANY PAYMENT ON A TRANSACTION, COMPANY SHALL PROMPTLY
FORWARD SUCH PAYMENT TO GE CAPITAL.  COMPANY HEREBY IRREVOCABLY APPOINTS GE
CAPITAL ITS ATTORNEY-IN-FACT TO ACT IN ITS NAME AND STEAD IN REGARD OF THE
TRANSACTIONS, INCLUDING WITHOUT LIMITATION THE RIGHT TO ENDORSE, OR SIGN
COMPANY’S NAME ON ALL CHECKS, COLLECTIONS, RECEIPTS OR OTHER DOCUMENTS WITH
REGARD TO THE TRANSACTIONS, AS GE CAPITAL DEEMS NECESSARY OR APPROPRIATE TO
PROTECT ITS RIGHT, TITLE AND INTEREST IN AND TO THE TRANSACTIONS AND THE
SECURITY INTENDED TO BE AFFORDED THEREBY AND HEREBY.


 


7.                                       REPRESENTATIONS AND WARRANTIES. 
COMPANY HEREBY REPRESENTS, WARRANTS AND COVENANTS TO GE CAPITAL, ITS SUCCESSORS
AND ASSIGNS, AS OF THE DATE HEREOF, AND OF THE OFFER DOCUMENT PACKAGE AND THE
FINAL DOCUMENT PACKAGE IN RESPECT OF EACH TRANSACTION PURSUANT HERETO, THAT:


 


(A)                                  COMPANY IS A DULY ORGANIZED AND VALIDLY
EXISTING CORPORATION AND HAS FULL POWER TO ENTER INTO THIS AGREEMENT AND TO
CARRY OUT THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(B)                                 THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE PERFORMANCE BY COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN
DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION;


 


(C)                                  THIS AGREEMENT CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF COMPANY ENFORCEABLE IN ACCORDANCE WITH ITS TERMS;


 


(D)                                 NEITHER THE EXECUTION OF THIS AGREEMENT NOR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL CONSTITUTE A
VIOLATION OR DEFAULT OF ANY STATUTE, RULE, OR DECREE OF ANY COURT,
ADMINISTRATIVE AGENCY OR GOVERNMENTAL BODY TO WHICH COMPANY IS OR MAY BE
SUBJECT;


 


(E)                                  ALL DOCUMENTS RELATING TO A TRANSACTION TO
WHICH COMPANY IS A PARTY OR BY WHICH IT IS BOUND WILL BE GENUINE, LEGAL, VALID,
AND BINDING OBLIGATIONS OF COMPANY, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS
AND COMPANY WILL NOT AMEND, CHANGE, SETTLE, OR COMPROMISE ANY TRANSACTION
WITHOUT THE PRIOR WRITTEN CONSENT OF GE CAPITAL;


 


(F)                                    THERE ARE AND WILL BE NO AGREEMENTS
BETWEEN COMPANY OR ITS AGENTS AND ANY CUSTOMER IN CONNECTION WITH ANY
TRANSACTION, EXCEPT AS CONTAINED THEREIN, AND NO EXPRESS OR

 

3

--------------------------------------------------------------------------------



 


IMPLIED WARRANTIES HAVE BEEN OR WILL BE MADE BY COMPANY OR ITS AGENTS TO SUCH
CUSTOMER, EXCEPT AS CONTAINED IN THE TRANSACTION DOCUMENTS;


 


(G)                                 COMPANY HAS NOT RECEIVED ANY LICENSE FEES OR
OTHER MONIES FROM ANY CUSTOMER IN RESPECT OF PAYMENTS DUE UNDER ANY TRANSACTION
FOLLOWING THE DATE OF PURCHASE BY GE CAPITAL AND WILL IMMEDIATELY REMIT SUCH
FUNDS TO GE CAPITAL IF ANY ARE RECEIVED;


 


(H)                                 GE CAPITAL SHALL HAVE A FIRST PRIORITY
SECURITY INTEREST IN THE CUSTOMER’S RIGHT TO USE THE SOFTWARE GOVERNED BY ANY
TRANSACTION, FREE AND CLEAR OF ALL LIENS, CLAIMS, SECURITY INTERESTS AND
ENCUMBRANCES;


 


(I)                                     ALL DOCUMENTS RELATING TO A TRANSACTION
ARE THE LEGAL, VALID AND BINDING OBLIGATION OF THE CUSTOMER NAMED THEREIN,
ENFORCEABLE ACCORDING TO THEIR RESPECTIVE TERMS, AND THE SIGNATURE OF THE NAMED
CUSTOMER IS GENUINE;


 


(J)                                     COMPANY AND ITS AGENTS HAVE NOT
PARTICIPATED IN AND HAVE NO KNOWLEDGE OF ANY FRAUDULENT ACT IN CONNECTION WITH
ANY TRANSACTION OR WITH RESPECT TO ANY CUSTOMER;


 


(K)                                  THE SOFTWARE SHALL HAVE BEEN DELIVERED TO
AND ACCEPTED BY THE NAMED CUSTOMER, PROPERLY INSTALLED AT THE LOCATION INDICATED
IN THE APPLICABLE OFFER DOCUMENT PACKAGE, AND IS, AND SHALL BE MAINTAINED IN
GOOD WORKING ORDER, CONDITION AND REPAIR, CONFORMING TO SPECIFICATIONS;


 


(L)                                     ALL CREDIT OR OTHER INFORMATION
REASONABLY RELEVANT TO A CREDIT DETERMINATION CONCERNING THE CUSTOMER KNOWN TO
COMPANY WILL HAVE BEEN DISCLOSED TO GE CAPITAL;


 


(M)                               COMPANY POSSESSES AND WILL MAINTAIN THROUGHOUT
THE TERM OF ANY TRANSACTION ADEQUATE LICENSES AND PERMITS TO GRANT LICENSES WITH
RESPECT TO OR RIGHTS TO THE USE OF THE RELATED SOFTWARE;


 


(N)                                 ALL APPLICABLE SALES, USE, OR PROPERTY TAXES
WHICH MAY APPLY TO THE VALUE, SALE OR USE OF THE SOFTWARE (OTHER THAN THOSE
ASSESSED OR IMPOSED AT OR AFTER THE TIME GE CAPITAL PURCHASES THE TRANSACTIONS),
SHALL HAVE BEEN PAID OR WILL BE TIMELY REMITTED BY COMPANY TO THE APPROPRIATE
TAXING AUTHORITY AND COMPANY WILL ON REQUEST PROVIDE GE CAPITAL WITH PROOF OF
SUCH PAYMENT AS PROMPTLY AS POSSIBLE, AND THE PAYMENTS BEING PURCHASED BY GE
CAPITAL ARE AND SHALL REMAIN NET OR FREE OF ANY SALES, USE OR PROPERTY TAXES DUE
TO ANY TAXING AUTHORITY;


 


(O)                                 THE EXECUTION AND DELIVERY BY COMPANY OF
THIS AGREEMENT DOES NOT CONFLICT WITH OR CONSTITUTE A MATERIAL DEFAULT WITH
RESPECT TO ANY INDENTURE, LOAN AGREEMENT, MORTGAGE, LEASE, DEED OR OTHER
AGREEMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND, AND THERE ARE NO SUITS
OR PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF COMPANY, THREATENED IN ANY COURT
OR BEFORE ANY REGULATORY COMMISSION, BOARD OR OTHER ADMINISTRATIVE OR
GOVERNMENTAL AGENCY AGAINST OR AFFECTING COMPANY WHICH COULD MATERIALLY IMPAIR
COMPANY’S ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER;


 


(P)                                 THE MOST RECENT FINANCIAL STATEMENTS OF
COMPANY DATED 12/31/89 AND DELIVERED TO GE CAPITAL FAIRLY REPRESENT THE POSITION
OF COMPANY AS OF 12/31/89 AND THE RESULTS OF OPERATIONS OF COMPANY FOR THE
PERIODS COVERED THEREBY, ALL IN CONFORMITY WITH GENERALLY

 

4

--------------------------------------------------------------------------------



 


ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS, AND SINCE THE DATE
OF THE LATEST SUCH FINANCIAL STATEMENTS, THERE HAS BEEN NO MATERIAL ADVERSE
CHANGE IN THE FINANCIAL CONDITION OF COMPANY; AND


 


(Q)                                 COMPANY WILL PROMPTLY DELIVER TO GE CAPITAL
SUCH INFORMATION CONCERNING THE FINANCIAL OR OTHER CONDITION OF COMPANY AS GE
CAPITAL MAY REASONABLY REQUEST FROM TIME TO TIME, AND WILL DELIVER TO GE CAPITAL
WITHIN ONE HUNDRED TWENTY (120) DAYS OF THE CLOSE OF EACH FISCAL YEAR, THE
BALANCE SHEET AND PROFIT AND LOSS STATEMENT OF COMPANY (INCLUDING THE
CONSOLIDATED TAXPAYER GROUP OF WHICH IT IS A PART), CERTIFIED BY A RECOGNIZED
FIRM OF CERTIFIED PUBLIC ACCOUNTANTS, AND, WITHIN NINETY (90) DAYS OF THE CLOSE
OF EACH FISCAL QUARTER OF COMPANY, IN REASONABLE DETAIL, COPIES OF THE QUARTERLY
FINANCIAL REPORT OF COMPANY, EACH CERTIFIED BY ITS CHIEF FINANCIAL OFFICER.


 


8.                                       INDEMNIFICATION.  COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS GE CAPITAL, ITS AFFILIATES, SUBSIDIARIES, EMPLOYEES,
OFFICERS, DIRECTORS AND AGENTS, FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS BY
OR AGAINST GE CAPITAL, LIABILITIES, DEMANDS AND EXPENSES WHATSOEVER, INCLUDING
WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES AND COSTS, ARISING OUT OF OR IN
CONNECTION WITH ANY BREACH BY COMPANY OF ITS REPRESENTATIONS, WARRANTIES OR
OBLIGATIONS HEREUNDER OR WITH ANY ACT, FAILURE TO ACT, OMISSION, REPRESENTATION
OR MISREPRESENTATION (INCLUDING BUT NOT LIMITED TO THOSE IN CONNECTION WITH THE
SALE, USE, OPERATION, OWNERSHIP, POSSESSION, SERVICING OR MAINTENANCE OF THE
SOFTWARE AND CONDUCT RELATING THERETO) BY COMPANY, ITS AFFILIATES, SUBSIDIARIES
OR DEALERS OR THE EMPLOYEES, OFFICERS OR AGENTS OF ANY OF THE FOREGOING.  GE
CAPITAL SHALL NOT BE REQUIRED TO ATTEMPT TO RECOVER FROM ANY CUSTOMER THROUGH
LEGAL PROCEEDINGS OR OTHERWISE AS A CONDITION TO RECEIVING THE BENEFITS
HEREUNDER.  ALL INDEMNITIES AND OBLIGATIONS UNDER THIS SECTION 8 SHALL SURVIVE
THE EXPIRATION OR TERMINATION OF THIS AGREEMENT AND THE EXPIRATION OR
TERMINATION OF ANY TRANSACTION.


 


9.                                       RECOURSE AND SPECIAL TRANSACTION
WARRANTIES.


 


(A)                                  COMPANY AGREES TO REPURCHASE FROM GE
CAPITAL ITS RIGHT, TITLE AND INTEREST IN AND TO THE RELATED TRANSACTION AND THE
PAYMENTS PURCHASED THEREUNDER, IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET
FORTH BELOW:


 


(I)                                     IF A CUSTOMER HAS DEFAULTED IN THE
PERFORMANCE OF ANY OBLIGATION TO MAKE PAYMENTS UNDER THE TRANSACTION (REGARDLESS
OF THE REASON THEREFOR) WHICH DEFAULT HAS REMAINED UNCURED FOR A PERIOD OF
THIRTY (30) DAYS, OR IN THE EVENT OF A DEFAULT UNDER THIS AGREEMENT, COMPANY
SHALL, WITHIN TEN (10) DAYS OF RECEIPT OF NOTICE THEREOF, PAY GE CAPITAL THE
REPURCHASE AMOUNT APPLICABLE THERETO.  UPON RECEIPT OF SUCH PAYMENT, GE CAPITAL
SHALL SELL AND TRANSFER TO COMPANY ALL OF ITS RIGHT, TITLE AND INTEREST IN AND
TO THE TRANSACTION AND THE PAYMENTS PURCHASED THEREUNDER, AS IS, WHERE IS,
WITHOUT RECOURSE OR WARRANTY TO OR FROM GE CAPITAL.  IF THE REPURCHASE
OBLIGATION ARISES OUT OF DEFAULT BY COMPANY HEREUNDER, COMPANY SHALL BE
OBLIGATED TO REPURCHASE ALL TRANSACTIONS SUBJECT TO THIS AGREEMENT.


 


(II)                                  SEE ATTACHMENT I.

 

5

--------------------------------------------------------------------------------



 


(III)                               THE REPURCHASE AMOUNT MEANS AN AMOUNT EQUAL
TO THE TOTAL OF THE FOLLOWING AMOUNTS DUE OR TO BECOME DUE UNDER THE
TRANSACTION:  (A) ALL PAYMENTS ACCRUED AND UNPAID UNDER THE TRANSACTION AS OF
THE DATE OF RECEIPT BY GE CAPITAL OF THE REPURCHASE AMOUNT (THE “REPURCHASE
DATE”), TOGETHER WITH INTEREST AT THE DISCOUNT RATE FROM THE DUE DATES OF SUCH
PAYMENTS TO THE REPURCHASE DATE, PLUS (B) THAT AMOUNT REFLECTED ON THE BOOKS AND
RECORDS OF GE CAPITAL AS GROSS INVESTMENT IN FINANCE RECEIVABLES WITH RESPECT TO
THE TRANSACTION AS OF THE REPURCHASE DATE, LESS THE AMOUNT SO REFLECTED AS
UNEARNED INCOME WITH RESPECT TO SUCH TRANSACTION, PLUS (C) ANY OUT-OF-POCKET
EXPENSES (INCLUDING ACTUAL ATTORNEYS’ FEES) INCURRED BY GE CAPITAL PRIOR TO THE
REPURCHASE DATE.  INTEREST SHALL ACCRUE ON THE REPURCHASE AMOUNT FROM THE DUE
DATE THEREOF UNTIL PAID IN FULL AT THE RATE OF 18% PER ANNUM.


 


(B)                                 COMPANY HEREBY REPRESENTS, WARRANTS AND
COVENANTS TO GE CAPITAL, ITS SUCCESSORS AND ASSIGNS, AS OF THE DATE OF THE FINAL
DOCUMENT PACKAGE IN RESPECT OF EACH TRANSACTION, THAT (I) GE CAPITAL SHALL HAVE
RECEIVED AN ORIGINAL OF THE DOCUMENTATION FOR SUCH TRANSACTION; (II) ALL OTHER
ORIGINALS OF SUCH DOCUMENTATION ARE IN THE EXCLUSIVE POSSESSION OF COMPANY OR,
TO THE BEST OF COMPANY’S KNOWLEDGE, THE CUSTOMER FOR SUCH TRANSACTION; (III) ALL
ORIGINALS OF SUCH DOCUMENTATION IN THE POSSESSION OF COMPANY SHALL BE STAMPED
WITH A LEGEND ON THE COVER PAGE AND EACH SIGNATURE PAGE AS FOLLOWS:  “ASPEN
TECHNOLOGY, INC. HAS TRANSFERRED AND ASSIGNED ALL OF ITS RIGHT, TITLE AND
INTEREST IN THIS AGREEMENT AND THE PAYMENTS HEREUNDER TO GENERAL ELECTRIC
CAPITAL CORPORATION, 55 FEDERAL ROAD, P.O. BOX 3199, DANBURY, CT 06813-3199,
ATTN:  MANAGER-OPERATIONS.”


 


10.                                 TERM AND TERMINATION.  THIS AGREEMENT SHALL
BE EFFECTIVE UPON EXECUTION BY GE CAPITAL AND COMPANY AND SHALL CONTINUE FROM
SUCH EFFECTIVE DATE UNLESS AND UNTIL TERMINATED BY EITHER PARTY AT ANY TIME UPON
SIXTY (60) DAYS PRIOR WRITTEN NOTICE; PROVIDED THAT EITHER PARTY MAY TERMINATE
THIS AGREEMENT IMMEDIATELY UPON NOTICE TO THE OTHER IN THE EVENT OF A BREACH BY
THE OTHER PARTY.  UPON TERMINATION OR EXPIRATION OF THIS AGREEMENT, THE
OBLIGATIONS OF THE PARTIES WITH RESPECT TO TRANSACTIONS NOT APPROVED BY GE
CAPITAL SHALL CEASE.


 


11.                                 MISCELLANEOUS.  (A)  GE CAPITAL AND COMPANY
ACKNOWLEDGE THAT THEY ARE SEPARATE ENTITIES, EACH OF WHICH HAS ENTERED INTO THIS
AGREEMENT FOR INDEPENDENT BUSINESS REASONS.  COMPANY SHALL HAVE NO RIGHT OR
AUTHORITY TO, AND WILL NOT ATTEMPT TO, ACCEPT COLLECTIONS, REPOSSESS OR CONSENT
TO THE RETURN OF THE SOFTWARE (OTHER THAN FOR REPAIRS) OR MODIFY THE TERMS OF
ANY TRANSACTION IN ANY WAY WHATSOEVER.


 


(B)                                 THE RIGHTS AND OBLIGATIONS OF COMPANY
HEREUNDER MAY NOT BE ASSIGNED WITHOUT THE WRITTEN CONSENT OF GE CAPITAL,
PROVIDED THAT COMPANY MAY ASSIGN ITS RIGHTS TO RECEIVE MONEY OR OTHER PAYMENTS
UNDER THIS AGREEMENT.


 


(C)                                  THE PROVISIONS OF THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL SURVIVE THE EXECUTION AND
DELIVERY HEREOF, AND EXCEPT INSOFAR AS THEY RELATE TO PURCHASING FURTHER
TRANSACTIONS, SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------



 


(D)                                 NOTICES TO COMPANY OR GE CAPITAL UNDER THIS
AGREEMENT SHALL BE DEEMED TO HAVE BEEN GIVEN IF MAILED, POSTAGE PREPAID, BY
FIRST CLASS, OVERNIGHT DELIVERY SERVICE OR BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE OTHER PARTY AT THE ADDRESS FIRST STATED ABOVE
OR SUCH OTHER ADDRESS AS SUCH PARTY MAY HAVE PROVIDED BY NOTICE.


 


(E)                                  THE PARTIES AGREE THAT THIS AGREEMENT HAS
BEEN EXECUTED AND DELIVERED IN, AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS (OTHER THAN THE CHOICE OF LAW PROVISIONS) OF, THE STATE OF NEW YORK.


 


(F)                                    IF AT ANY TIME ANY PROVISION OF THIS
AGREEMENT SHALL BE HELD BY ANY COURT OF COMPETENT JURISDICTION TO BE ILLEGAL,
VOID OR UNENFORCEABLE, SUCH PROVISION SHALL BE OF NO FORCE AND EFFECT, BUT THE
ILLEGALITY OR UNENFORCEABILITY OF SUCH PROVISION SHALL HAVE NO EFFECT UPON AND
SHALL NOT IMPAIR THE ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT.


 


(G)                                 THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF AND
INCORPORATES ALL REPRESENTATIONS MADE IN CONNECTION WITH NEGOTIATION OF THE
SAME.  THE TERMS HEREOF MAY NOT BE TERMINATED, AMENDED, SUPPLEMENTED OR MODIFIED
ORALLY, BUT ONLY BY AN INSTRUMENT DULY EXECUTED BY EACH OF THE PARTIES HERETO.


 


(H)                                 THIS AGREEMENT AND ANY AMENDMENTS HERETO
SHALL BE BINDING ON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS.


 


(I)                                     IN THE EVENT THERE IS ANY CONFLICT
BETWEEN THIS AGREEMENT AND ANY ANCILLARY AGREEMENTS WITH RESPECT TO ANY
TRANSACTION OR SOFTWARE, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL
CONTROL.


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized representatives on the date set forth below.

 

ASPEN TECHNOLOGY, INC.

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

By:

/s/ [Illegible]

 

By:

/s/ [Illegible]

 

 

 

 

 

Title:

Vice President Finance

 

Title:

VP & GM

 

 

 

 

 

Date:

3/29/90

 

Date:

3/30/90

 

7

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

9 (a) (ii)                                                        If COMPANY
becomes insolvent, is unable to pay debts as they mature, fails to operate as a
going concern, files under Title 11 of the United States Code or any successor
or similar federal or state statute, makes an assignment for the benefit of
creditors, has an appointment of a receiver, dissolution or change in the
corporate structure, or in a material portion of the stock ownership, COMPANY
shall, within 10 days of receipt of notice thereof, pay GE CAPITAL the
applicable Repurchase Amount.

 

8

--------------------------------------------------------------------------------
